                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         PINE BLUFF DIVISION

RICHARD ALAN DAVIS,                                                    PLAINTIFF
ADC #89568

V.                          CASE NO. 5:19-CV-55-BD

TASHA KELLY                                                          DEFENDANT

                                  JUDGMENT

     Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is hereby DISMISSED, WITH PREJUDICE.

     IT IS SO ORDERED this 3rd day of April, 2019.


                                      ___________________________________
                                      UNITED STATES MAGISTRATE JUDGE
